Exhibit 10.2

 

PLACEMENT AGENCY AGREEMENT

 

June 30, 2017

 

Roth Capital Partners, LLC

888 San Clemente Drive, Suite 400

Newport Beach, CA 92660

 

Ladies and Gentlemen:

 

Introduction.  Subject to the terms and conditions herein (this “Agreement”),
MoSys, Inc., a Delaware corporation (the “Company”), hereby agrees to sell up to
an aggregate of $2,252,500 of securities (the “Securities”) of the Company,
including, but not limited to, 1,325,000 shares (the “Shares”) of the Company’s
common stock, $0.001 par value per share (the “Common Stock”), and common stock
purchase warrants to purchase up to an aggregate of 662,500 shares of Common
Stock (the “Warrants” and, together with the Shares, the “Securities”) directly
to various investors (each, an “Investor” and, collectively, the “Investors”)
through Roth Capital Partners, LLC, as placement agent (the “Placement Agent”). 
The documents executed and delivered by the Company and the Investors in
connection with the Offering (as defined below), including, without limitation,
a securities purchase agreement (the “Purchase Agreement”), shall be
collectively referred to herein as the “Transaction Documents.” The purchase
price to the Investors for each Share is $1.70 and the exercise price to the
Investors for each share of common stock issuable upon exercise of the Warrants
is $2.35.  The Placement Agent may retain other brokers or dealers to act as
sub-agents or selected-dealers on its behalf in connection with the Offering.

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1.                                          Agreement to Act as
Placement Agent.

 

(a)                                 On the basis of the representations,
warranties and agreements of the Company herein contained, and subject to all
the terms and conditions of this Agreement, the Placement Agent shall be the
exclusive Placement Agent in connection with the offering and sale by the
Company of the Shares pursuant to the Company’s registration statement on
Form S-3 (File No. 333-197991) (the “Registration Statement”), with the terms of
such offering (the “Offering”) to be subject to market conditions and
negotiations between the Company, the Placement Agent and the prospective
Investors.  The Placement Agent will act on a reasonable best efforts basis and
the Company agrees and acknowledges that there is no guarantee of the successful
placement of the Securities, or any portion thereof, in the prospective
Offering.  Under no circumstances will the Placement Agent or any of its
“Affiliates” (as defined below) be obligated to underwrite or purchase any of
the Shares for its own account or otherwise provide any financing.  The
Placement Agent shall act solely as the Company’s agent and not as principal. 
The Placement Agent shall have no authority to bind the Company with respect to
any prospective offer to purchase Shares and Warrants and the Company shall have
the sole right to accept offers to purchase Shares and Warrants and may reject
any such offer, in whole or in part.  Subject to the terms and conditions
hereof, payment of the purchase price for, and delivery of, the Securities shall
be made at one or more closings (each a “Closing” and the date on which each
Closing occurs, a “Closing Date”).  As compensation for services rendered, on
each Closing Date, the Company shall pay to the Placement Agent the fees and
expenses set forth below:

 

--------------------------------------------------------------------------------


 

(i)                                     A cash fee equal to 6% of the gross
proceeds received by the Company from the sale of the Securities at the closing
of the Offering (the “Closing”).

 

(ii)                                  The Company also agrees to reimburse
Placement Agent’s expenses (with supporting invoices/receipts) of $25,000
payable immediately upon the Closing of the Offering.

 

(b)                                 The term of the Placement Agent’s exclusive
engagement will be until the completion of the Offering (the “Exclusive Term”); 
provided, however, that a party hereto may terminate the engagement with respect
to itself at any time upon 10 days written notice to the other parties.  
Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification and contribution contained herein
and the Company’s obligations contained in the indemnification provisions will
survive any expiration or termination of this Agreement, and the Company’s
obligation to pay fees actually earned and payable and to reimburse expenses
actually incurred and reimbursable pursuant to Section 1 hereof and which are
permitted to be reimbursed under FINRA Rule 5110(f)(2)(D), will survive any
expiration or termination of this Agreement.  Nothing in this Agreement shall be
construed to limit the ability of the Placement Agent or its Affiliates to
pursue, investigate, analyze, invest in, or engage in investment banking,
financial advisory or any other business relationship with Persons (as defined
below) other than the Company. As used herein (i) “Persons” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind and (ii) “Affiliate”
means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”).

 

Section 2.                                          Representations, Warranties
and Covenants of the Company.  The Company hereby represents, warrants and
covenants to the Placement Agent as of the date hereof, and as of each Closing
Date, as follows:

 

(a)                                 Securities Law Filings.  The Company has
filed with the Securities and Exchange Commission (the “Commission”) the
Registration Statement under the Securities Act, which was filed on August 8,
2014 and declared effective on September 9, 2014 for the registration of the
Shares under the Securities Act.  Following the determination of pricing among
the Company and the prospective Investors introduced to the Company by Placement
Agent, the Company will file with the Commission pursuant to Rules 430A and
424(b) under the Securities Act, and the rules and regulations (the “Rules and
Regulations”) of the Commission promulgated thereunder, a final prospectus
supplement relating to the placement of the Shares, their respective pricings
and the plan of distribution thereof and will advise the Placement Agent of all
further information (financial and other) with respect to the Company required
to be set forth therein. Such registration statement, at any given time,
including the exhibits thereto filed at such time, as amended at such time, is
hereinafter called the “Registration Statement”; such prospectus in the form in
which it appears in the Registration Statement at the time of effectiveness,
together with any preliminary prospectus supplement relating to the Offering, is
hereinafter called the “Base Prospectus”; the preliminary prospectus supplement
in the form in which it was filed with the Commission pursuant to Rule 424(b) is
hereinafter called the “Preliminary Prospectus Supplement”; and the final
prospectus supplement, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as it may be amended or
supplemented) is hereinafter called the “Final Prospectus.”  The Registration
Statement at the time it originally became effective is hereinafter called the
“Original Registration Statement.”

 

2

--------------------------------------------------------------------------------


 

Any reference in this Agreement to the Registration Statement, the Original
Registration Statement, the Base Prospectus, the Preliminary Prospectus
Supplement or the Final Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein (the “Incorporated Documents”), if
any, which were or are filed under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), at any given time, as the case may be; and any
reference in this Agreement to the terms “amend,” “amendment” or “supplement”
with respect to the Registration Statement, the Original Registration Statement,
the Base Prospectus, the Preliminary Prospectus Supplement or the Final
Prospectus shall be deemed to refer to and include the filing of any document
under the Exchange Act after the date of this Agreement, or the issue date of
the Base Prospectus, the Preliminary Prospectus Supplement or the Final
Prospectus, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “described,” “referenced,” “set
forth” or “stated” in the Registration Statement, the Base Prospectus, the
Preliminary Prospectus Supplement or the Final Prospectus (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus, the Preliminary Prospectus Supplement or the Final Prospectus, as
the case may be. As used in this paragraph and elsewhere in this Agreement,
“Time of Sale Disclosure Package” means the Base Prospectus, any preliminary
prospectus supplement, any subscription agreement between the Company and the
Investors, and any issuer free writing prospectus as defined in Rule 433 of the
Act (each, an “Issuer Free Writing Prospectus”), if any, that the parties hereto
shall hereafter expressly agree in writing to treat as part of the Time of Sale
Disclosure Package. The term “any Prospectus” shall mean, as the context
requires, the Base Prospectus, the Final Prospectus, and any supplement to
either thereof. The Company has not received any notice that the Commission has
issued or intends to issue a stop order suspending the effectiveness of the
Registration Statement or the use of the Base Prospectus or any Prospectus
Supplement or intends to commence a proceeding for any such purpose.

 

(b)                                 Assurances.  The Original Registration
Statement, as amended, (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the applicable Rules and Regulations and did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, and the Final Prospectus, each as of its
respective date, comply or will comply in all material respects with the
Securities Act and the applicable Rules and Regulations.  Each of the Base
Prospectus and the Final Prospectus, as amended or supplemented, did not and
will not contain as of the date thereof any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations promulgated thereunder,
and none of such documents, when they were filed with the Commission, contained
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to Incorporated Documents
incorporated by reference in the Base Prospectus or Final Prospectus), in light
of the circumstances under which they were made not misleading. No
post-effective amendment to the Registration Statement reflecting any facts or
events arising after the date thereof which represent, individually or in the
aggregate, a fundamental change in the information set forth therein is required
to be filed with the Commission.  Except for this Agreement, there are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed

 

3

--------------------------------------------------------------------------------


 

as required pursuant to the Securities Act or (y) will not be filed within the
requisite time period. Except for this Agreement, there are no contracts or
other documents required to be described in the Base Prospectus or Final
Prospectus, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

 

(c)                                  Offering Materials.  Neither the Company
nor any of its directors and officers has distributed and none of them will
distribute, prior to each Closing Date, any offering material in connection with
the offering and sale of the Securities other than the Time of Sale Disclosure
Package.

 

(d)                                 Subsidiaries.  All of the direct and
indirect subsidiaries of the Company (the “Subsidiaries”) are set forth in the
Incorporated Documents.  The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
liens, charges, security interests, encumbrances, rights of first refusal,
preemptive rights or other restrictions (collectively, “Liens”), and all of the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

 

(e)                                  Organization and Qualification.  The
Company and each of the Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents.  Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
this Agreement or any other agreement entered into between the Company and the
Investors, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement or the transactions contemplated under the
Prospectus Supplement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no action, claim, suit, investigation or proceeding (including, without
limitation, an informal investigation or partial proceeding, such as a
deposition), whether commenced or threatened (“Proceeding”) has been instituted
in any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.

 

(f)                                   Authorization; Enforcement.  The Company
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by this Agreement and the Time of Sale Disclosure
Package and otherwise to carry out its obligations hereunder and thereunder. 
The execution and delivery of each of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby and under
the Time of Sale Disclosure Package have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Company’s Board of Directors (the “Board of Directors”) or the
Company’s stockholders in connection therewith other than in connection with the
Required Approvals (as defined below).  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in

 

4

--------------------------------------------------------------------------------


 

accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(g)                                  No Conflicts.  The execution, delivery and
performance by the Company of this Agreement and the transactions contemplated
pursuant to the Time of Sale Disclosure Package, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(h)                                 Filings, Consents and Approvals.  The
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of this
Agreement and the transactions contemplated pursuant to the Time of Sale
Disclosure Package, other than: (i) the filing with the Commission of the Final
Prospectus, (ii) application(s) to the Nasdaq Capital Market (the “Trading
Market”) for the listing of the Shares and the Warrant Shares for trading
thereon in the time and manner required thereby, (iii) such filings as are
required to be made under applicable state securities laws and (iv) the filing
of a Form D with the Commission (collectively, the “Required Approvals”).

 

(i)                                     Issuance of the Securities;
Registration.  The Securities are duly authorized and, when issued and paid for
in accordance with the Final Prospectus, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company.  The
shares underlying the Warrants (the “Warrant Shares”), when issued in accordance
with the terms of the Warrants, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company.  The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to the Final Prospectus.

 

(j)                                    Capitalization.  The capitalization of
the Company is as set forth in the Incorporated Documents.  The Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of securities of the Company or the
Subsidiaries which would entitle

 

5

--------------------------------------------------------------------------------


 

the holder thereof to acquire at any time any Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock (“Common
Stock Equivalents”) outstanding as of the date of the most recently filed
periodic report under the Exchange Act.  No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by this Agreement and the
transactions contemplated pursuant to the Time of Sale Disclosure Package. 
Except as a result of the purchase and sale of the Securities, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock of the
capital stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary.  The issuance and sale of the Securities will not
obligate the Company or any Subsidiary to issue shares of Common Stock or other
securities to any Person (other than the Investors) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. Other than the redemption
provisions of the Company’s outstanding 10% Senior Secured Convertible Notes
(the “Notes”) that are disclosed in the Incorporated Documents, there are no
outstanding securities or instruments of the Company of any Subsidiary that
contain any redemption of similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to redeem a security of the Company or such
Subsidiary.  The Company does not have any stock appreciation rights of “phantom
stock” plans or agreements or any similar plan or agreement.  All of the
outstanding shares of capital stock of the Company are duly authorized.  All of
the outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

(k)                                 SEC Reports; Financial Statements.  The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, together with
the Prospectus and any prospectus supplement, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The Company has never been an issuer subject to Rule 144(i) under
the Securities Act.  The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in

 

6

--------------------------------------------------------------------------------


 

accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

 

(l)                                     Material Changes; Undisclosed Events,
Liabilities or Developments.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof and incorporated into the
Base Prospectus, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities contemplated by the Time of Sale Disclosure Package or disclosed
in the Time of Sale Disclosure Package, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its Subsidiaries or their
respective businesses, prospects, properties, operations, assets or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least 1 Trading Day prior to the date that this
representation is made.

 

(m)                             Litigation.  There is no action, suit, inquiry,
notice of violation, proceeding or investigation pending or, to the knowledge of
the Company, threatened against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”) which (i) adversely affects or
challenges the legality, validity or enforceability of any of this Agreement and
the transactions contemplated pursuant to the Time of Sale Disclosure Package or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

(n)                                 Labor Relations.  No material labor dispute
exists or, to the knowledge of the Company, is imminent with respect to any of
the employees of the Company, which could reasonably be expected to result in a
Material Adverse Effect.  None of the Company’s or its Subsidiaries’ employees
is a member of a union that relates to such employee’s relationship with

 

7

--------------------------------------------------------------------------------


 

the Company or such Subsidiary, and neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and its Subsidiaries believe that their relationships with their employees are
good.  No executive officer of the Company or any Subsidiary, to the knowledge
of the Company, is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of any third party, and the
continued employment of each such executive officer does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters.  The Company and its Subsidiaries are in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(o)                                 Compliance.  Neither the Company nor any
Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or governmental authority or (iii) is or has been in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

(p)                                 Environmental
Laws.                            The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect

 

(q)                                 Regulatory Permits.  The Company and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the Time of Sale Disclosure
Package, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

8

--------------------------------------------------------------------------------


 

(r)                                    Title to Assets.  The Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens that secure the Notes
and Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties.  Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.

 

(s)                                   Patents and Trademarks.  The Company and
the Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”).  None of, and neither the Company nor any Subsidiary has received a
notice (written or otherwise) that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within two (2) years from the date of this Agreement, except as
could not have or reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any Subsidiary has received, since the date of
the latest audited financial statements included within the SEC Reports, a
notice (written or otherwise) of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as would not have a Material Adverse Effect.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights, except as could not have or reasonably be expected to result in a
Material Adverse Effect.  The Company and its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their intellectual properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(t)                                    Insurance.  The Company and the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage. 
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(u)                                 Transactions With Affiliates and Employees. 
Except as set forth in the Time of Sale Disclosure Package, none of the officers
or directors of the Company or any Subsidiary and, to the knowledge of the
Company, none of the employees of the Company or any Subsidiary is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, providing for
the borrowing of money from or lending of money to or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee, stockholder,
member or partner, in each case in excess of

 

9

--------------------------------------------------------------------------------


 

$120,000 other than for: (i) payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company.

 

(v)                                 Sarbanes-Oxley; Internal Accounting
Controls.  The Company and the Subsidiaries are in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof and as of
the Closing Date.  The Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and the Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
the Subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and
forms.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures of the Company and the
Subsidiaries as of the end of the period covered by the Company’s most recently
filed periodic report under the Exchange Act (such date, the “Evaluation
Date”).  The Company presented in its most recently filed periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

(w)                               Certain Fees.  Except as set forth in the Base
Prospectus, no brokerage or finder’s fees or commissions are or will be payable
by the Company to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement and the transactions contemplated pursuant to the
Time of Sale Disclosure Package.  The Investors shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement and the
transactions contemplated pursuant to the Time of Sale Disclosure Package.

 

(x)                                 Investment Company. The Company is not, and
is not an Affiliate of, and immediately after receipt of payment for the
Securities, will not be or be an Affiliate of, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.  The Company
shall conduct its business in a manner so that it will not become an “investment
company” subject to registration under the Investment Company Act of 1940, as
amended.

 

(y)                                 Registration Rights.  No Person has any
right to cause the Company or any Subsidiary to effect the registration under
the Securities Act of any securities of the Company or any Subsidiary.

 

10

--------------------------------------------------------------------------------


 

(z)                                  Listing and Maintenance Requirements.  The
Common Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange
Act, and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration.  The Company has
not, in the 12 months preceding the date hereof, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. Except as disclosed in the Incorporated
Documents, the Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.  The Common Stock is currently eligible for electronic
transfer through the Depository Trust Company or another established clearing
corporation and the Company is current in payment of the fees to the Depository
Trust Company (or such other established clearing corporation) in connection
with such electronic transfer.

 

(aa)                          Application of Takeover Protections.  Subject to
Investors’ compliance with the Beneficial Ownership Limitation as defined in
Section 2(e) of the Warrants, the Company and the Board of Directors have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under this Agreement and the transactions contemplated
pursuant to the Prospectus Supplement, including without limitation as a result
of the Company’s issuance of the Securities and the Investors’ ownership of the
Securities.

 

(bb)                          Disclosure.  Except with respect to the material
terms and conditions of the transactions contemplated by this Agreement and the
transactions contemplated pursuant to the Base Prospectus, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Time of Sale Disclosure Package.  The Company
understands and confirms that the Investors will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Investors
regarding the Company and, its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Time of Sale Disclosure Package,
is true and correct and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.  The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.

 

(cc)                            No Integrated Offering.  Neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.

 

11

--------------------------------------------------------------------------------


 

(dd)                          Solvency.  Based on the consolidated financial
condition of the Company as of each Closing Date, after giving effect to the
receipt by the Company of the proceeds from the sale of the Securities
hereunder, to the knowledge of the Company, (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).  The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from each Closing Date.  The Time of
Sale Disclosure Package incorporates as of the date hereof all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments.  For the purposes of this
Agreement, “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP.  Neither
the Company nor any Subsidiary is in default with respect to any Indebtedness.

 

(ee)                            Tax Status.  Except for matters that would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, the Company and its Subsidiaries (i) has made or filed
all United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(ff)                              Foreign Corrupt Practices.  Neither the
Company nor any Subsidiary, nor to the knowledge of the Company or any
Subsidiary, any agent or other person acting on behalf of the Company or any
Subsidiary, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

 

12

--------------------------------------------------------------------------------


 

(gg)                            Accountants.  The Company’s accounting firm is
set forth in the Incorporated Documents.  To the knowledge and belief of the
Company, such accounting firm (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
fiscal year ending December 31, 2017.

 

(hh)                          Regulation M Compliance.  The Company has not, and
to its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to the Company’s placement agent in connection
with the placement of the Securities.

 

(ii)                                  Office of Foreign Assets Control.  Neither
the Company nor any Subsidiary, to the Company’s knowledge, any director,
officer, agent, employee or affiliate of the Company or any Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

 

(jj)                                U.S. Real Property Holding Corporation.  The
Company is not and has never been a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company shall so certify upon Investor’s request.

 

(kk)                          Bank Holding Company Act.  Neither the Company nor
any of its Subsidiaries or Affiliates is subject to the Bank Holding Company Act
of 1956, as amended (the “BHCA”) and to regulation by the Board of Governors of
the Federal Reserve System (the “Federal Reserve”).  Neither the Company nor any
of its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ll)                                  Money Laundering.  The operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended,
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company with respect to the Money Laundering Laws
is pending or, to the knowledge of the Company, threatened.

 

(mm)                  Private Placement.  Assuming the accuracy of the
Investors’ representations and warranties set forth in Purchase Agreement, no
registration under the Securities Act is required for the offer and sale of the
Warrants or the Warrant Shares by the Company to the Investors as contemplated
hereby.

 

(nn)                          No General Solicitation.  Neither the Company nor
any Person acting on behalf of the Company has offered or sold any of the
Warrant or Warrant Shares by any form of general solicitation or general
advertising.  The Company has offered the Warrants and Warrant Shares

 

13

--------------------------------------------------------------------------------


 

for sale only to the Investors and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.

 

(oo)                          No Disqualification Events.  With respect to the
Warrant and Warrant Shares to be offered and sold hereunder in reliance on
Rule 506 under the Securities Act, none of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering hereunder, any beneficial owner of 20% or
more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Investors a copy of any disclosures
provided thereunder.

 

(pp)                          Other Covered Persons.  Other than the Placement
Agent, the Company is not aware of any person (other than any Issuer Covered
Person) that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of any Securities.

 

(qq)                          Notice of Disqualification Events.  The Company
will notify the Investors and the Placement Agent in writing, prior to the
Closing Date of (i) any Disqualification Event relating to any Issuer Covered
Person and (ii) any event that would, with the passage of time, reasonably be
expected to become a Disqualification Event relating to any Issuer Covered
Person, in each case of which it is aware.

 

(rr)                                Certificates.  Any certificate signed by an
officer of the Company and delivered to the Placement Agent or to counsel for
the Placement Agent shall be deemed to be a representation and warranty by the
Company to the Placement Agent as to the matters set forth therein.

 

(ss)                              Reliance.  The Company acknowledges that
the Placement Agent will rely upon the accuracy and truthfulness of the
foregoing representations and warranties and hereby consents to such reliance.

 

(tt)                                Forward-Looking Statements.  No
forward-looking statements (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act) contained in the Time of Sale
Disclosure Package has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.

 

(uu)                          Statistical or Market-Related Data.  Any
statistical, industry-related and market-related data included or incorporated
by reference in the Time of Sale Disclosure Package, are based on or derived
from sources that the Company reasonably and in good faith believes to be
reliable and accurate, and such data agree with the sources from which they are
derived.

 

(vv)                          FINRA Affiliations.  There are no affiliations
with any FINRA member firm that is participating in the Offering among the
Company’s officers, directors or, to the knowledge of the Company, any five
percent (5%) or greater stockholder of the Company.

 

14

--------------------------------------------------------------------------------


 

Section 3.                                          Delivery and Payment.  Each
Closing shall occur at the offices of the Ellenoff Grossman & Schole LLP, 1345
Avenue of the Americas, New York, New York 10105 (“Placement Agent Counsel”) (or
at such other place as shall be agreed upon by the Placement Agent and the
Company).  Subject to the terms and conditions hereof, at each Closing payment
of the purchase price for the Securities sold on such Closing Date shall be made
by Federal Funds wire transfer, against delivery of such Securities, and such
Securities shall be registered in such name or names and shall be in such
denominations, as the Placement Agent may request at least one business day
before the time of purchase (as defined below).

 

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel.  All actions taken
at a Closing shall be deemed to have occurred simultaneously.

 

Section 4.                                          Covenants and Agreements of
the Company.  The Company further covenants and agrees with the Placement Agent
as follows:

 

(a)                                 Registration Statement Matters.  The Company
will advise the Placement Agent promptly after it receives notice thereof of the
time when any amendment to the Registration Statement has been filed or becomes
effective or any supplement to the Base Prospectus or the Final Prospectus has
been filed and will furnish the Placement Agent with copies thereof.  The
Company will file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 14 or 15(d) of the Exchange Act subsequent to the date of any
Prospectus and for so long as the delivery of a prospectus is required in
connection with the Offering.  The Company will advise the Placement Agent,
promptly after it receives notice thereof (i) of any request by the Commission
to amend the Registration Statement or to amend or supplement any Prospectus or
for additional information, and (ii) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto or any order directed at any Incorporated
Document, if any, or any amendment or supplement thereto or any order preventing
or suspending the use of the Base Prospectus or the Final Prospectus or any
prospectus supplement or any amendment or supplement thereto or any
post-effective amendment to the Registration Statement, of the suspension of the
qualification of the Securities for offering or sale in any jurisdiction, of the
institution or threatened institution of any proceeding for any such purpose, or
of any request by the Commission for the amending or supplementing of the
Registration Statement or a Prospectus or for additional information. The
Company shall use its best efforts to prevent the issuance of any such stop
order or prevention or suspension of such use.  If the Commission shall enter
any such stop order or order or notice of prevention or suspension at any time,
the Company will use its best efforts to obtain the lifting of such order at the
earliest possible moment, or will file a new registration statement and use its
best efforts to have such new registration statement declared effective as soon
as practicable.  Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A, 430B and 430C, as applicable, under the
Securities Act, including with respect to the timely filing of documents
thereunder, and will use its reasonable efforts to confirm that any filings made
by the Company under such Rule 424(b) are received in a timely manner by the
Commission.

 

(b)                                 Blue Sky Compliance.  The Company will
cooperate with the Placement Agent and the Investors in endeavoring to qualify
the Securities for sale under the securities laws of such jurisdictions (United
States and foreign) as the Placement Agent and the Investors may reasonably
request and will make such applications, file such documents, and furnish such
information as may be reasonably required for that purpose, provided the Company
shall not be required to qualify as a foreign corporation or to file a general
consent to service of process in any

 

15

--------------------------------------------------------------------------------


 

jurisdiction where it is not now so qualified or required to file such a
consent, and provided further that the Company shall not be required to produce
any new disclosure document.  The Company will, from time to time, prepare and
file such statements, reports and other documents as are or may be required to
continue such qualifications in effect for so long a period as the Placement
Agent may reasonably request for distribution of the Securities.  The Company
will advise the Placement Agent promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Securities for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.

 

(c)                                  Amendments and Supplements to a Prospectus
and Other Matters.  The Company will comply with the Securities Act and the
Exchange Act, and the rules and regulations of the Commission thereunder, so as
to permit the completion of the distribution of the Securities as contemplated
in this Agreement, the Incorporated Documents and any Prospectus.  If during the
period in which a prospectus is required by law to be delivered in connection
with the distribution of Securities contemplated by the Incorporated Documents
or any Prospectus (the “Prospectus Delivery Period”), any event shall occur as a
result of which, in the judgment of the Company or in the opinion of the
Placement Agent or counsel for the Placement Agent, it becomes necessary to
amend or supplement the Incorporated Documents or any Prospectus in order to
make the statements therein, in the light of the circumstances under which they
were made, as the case may be, not misleading, or if it is necessary at any time
to amend or supplement the Incorporated Documents or any Prospectus or to file
under the Exchange Act any Incorporated Document to comply with any law, the
Company will promptly prepare and file with the Commission, and furnish at its
own expense to the Placement Agent and to dealers, an appropriate amendment to
the Registration Statement or supplement to the Registration Statement, the
Incorporated Documents or any Prospectus that is necessary in order to make the
statements in the Incorporated Documents and any Prospectus as so amended or
supplemented, in the light of the circumstances under which they were made, as
the case may be, not misleading, or so that the Registration Statement, the
Incorporated Documents or any Prospectus, as so amended or supplemented, will
comply with law.  Before amending the Registration Statement or supplementing
the Incorporated Documents or any Prospectus in connection with the Offering,
the Company will furnish the Placement Agent with a copy of such proposed
amendment or supplement and will not file any such amendment or supplement to
which the Placement Agent reasonably objects.

 

(d)                                 Copies of any Amendments and Supplements to
a Prospectus.  The Company will furnish the Placement Agent, without charge,
during the period beginning on the date hereof and ending on the later of the
last Closing Date of the Offering, as many copies of any Prospectus or
prospectus supplement and any amendments and supplements thereto, as the
Placement Agent may reasonably request.

 

(e)                                  Free Writing Prospectus.  The Company
covenants that it will not, unless it obtains the prior written consent of the
Placement Agent, make any offer relating to the Shares that would constitute an
Company Free Writing Prospectus or that would otherwise constitute a “free
writing prospectus” (as defined in Rule 405 of the Securities Act) required to
be filed by the Company with the Commission or retained by the Company under
Rule 433 of the Securities Act.  In the event that the Placement Agent expressly
consents in writing to any such free writing prospectus (a “Permitted Free
Writing Prospectus”), the Company covenants that it shall (i) treat each
Permitted Free Writing Prospectus as an Company Free Writing Prospectus, and
(ii) comply with the requirements of Rule 164 and 433 of the Securities Act
applicable to such Permitted Free Writing Prospectus, including in respect of
timely filing with the Commission, legending and record keeping.

 

16

--------------------------------------------------------------------------------


 

(f)                                   Transfer Agent.  The Company will
maintain, at its expense, a registrar and transfer agent for the Common Stock.

 

(g)                                  Earnings Statement.  As soon as practicable
and in accordance with applicable requirements under the Securities Act, but in
any event not later than 18 months after the last Closing Date, the Company will
make generally available to its security holders and to the Placement Agent an
earnings statement, covering a period of at least 12 consecutive months
beginning after the last Closing Date, that satisfies the provisions of
Section 11(a) and Rule 158 under the Securities Act.

 

(h)                                 Periodic Reporting Obligations.  During the
Prospectus Delivery Period, the Company will duly file, on a timely basis, with
the Commission and the Trading Market all reports and documents required to be
filed under the Exchange Act within the time periods and in the manner required
by the Exchange Act.

 

(i)                                     Additional Documents.  The Company will
enter into any subscription, purchase or other customary agreements as the
Placement Agent or the Investors deem necessary or appropriate to consummate the
Offering, all of which will be in form and substance reasonably acceptable to
the Placement Agent and the Investors.  The Company agrees that the Placement
Agent may rely upon, and each is a third party beneficiary of, the
representations and warranties, and applicable covenants, set forth in any such
purchase, subscription or other agreement with Investors in the Offering.

 

(j)                                    No Manipulation of Price.  The Company
will not take, directly or indirectly, any action designed to cause or result
in, or that has constituted or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any securities of the Company.

 

(k)                                 Acknowledgment.  The Company acknowledges
that any advice given by the Placement Agent to the Company is solely for the
benefit and use of the Board of Directors of the Company and may not be used,
reproduced, disseminated, quoted or referred to, without the Placement Agent’s
prior written consent.

 

(l)                                     Announcement of Offering.  The Company
acknowledges and agrees that the Placement Agent may, subsequent to the Closing,
make public its involvement with the Offering.

 

(m)                             Reliance on Others.  The Company confirms that
it will rely on its own counsel and accountants for legal and accounting advice.

 

(n)                                 Research Matters.  By entering into this
Agreement, the Placement Agent does not provide any promise, either explicitly
or implicitly, of favorable or continued research coverage of the Company and
the Company hereby acknowledges and agrees that the Placement Agent’s selection
as a placement agent for the Offering was in no way conditioned, explicitly or
implicitly, on the Placement Agent providing favorable or any research coverage
of the Company.  In accordance with FINRA Rule 2711(e), the parties acknowledge
and agree that the Placement Agent has not directly or indirectly offered
favorable research, a specific rating or a specific price target, or threatened
to change research, a rating or a price target, to the Company or inducement for
the receipt of business or compensation.

 

17

--------------------------------------------------------------------------------


 

Section 5.                                          Conditions of the
Obligations of the Placement Agent.  The obligations of the Placement Agent
hereunder shall be subject to the accuracy of the representations and warranties
on the part of the Company set forth in Section 2 hereof, in each case as of the
date hereof and as of each Closing Date as though then made, to the timely
performance by each of the Company of its covenants and other obligations
hereunder on and as of such dates, and to each of the following additional
conditions:

 

(a)                                 Compliance with Registration Requirements;
No Stop Order; No Objection from the FINRA.  Each Prospectus (in accordance with
Rule 424(b)) and “free writing prospectus” (as defined in Rule 405 of the
Securities Act), if any, shall have been duly filed with the Commission, as
appropriate; no stop order suspending the effectiveness of the Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission; no order
preventing or suspending the use of any Prospectus shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order having the effect of ceasing or suspending the distribution
of the Securities or any other securities of the Company shall have been issued
by any securities commission, securities regulatory authority or stock exchange
and no proceedings for that purpose shall have been instituted or shall be
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange; all requests for
additional information on the part of the Commission shall have been complied
with; and the FINRA shall have raised no objection to the fairness and
reasonableness of the placement terms and arrangements.

 

(b)                                 Corporate Proceedings.  All corporate
proceedings and other legal matters in connection with this Agreement, the
Registration Statement and each Prospectus, and the registration, sale and
delivery of the Securities, shall have been completed or resolved in a manner
reasonably satisfactory to the Placement Agent’s counsel, and such counsel shall
have been furnished with such papers and information as it may reasonably have
requested to enable such counsel to pass upon the matters referred to in this
Section 5.

 

(c)                                  No Material Adverse Change.  Subsequent to
the execution and delivery of this Agreement and prior to each Closing Date, in
the Placement Agent’s sole judgment after consultation with the Company, there
shall not have occurred any Material Adverse Change or Material Adverse Effect.

 

(d)                                 Opinion of Counsel for the Company.  The
Placement Agent shall have received on each Closing Date the favorable opinion
of US legal counsel to the Company, dated as of such Closing Date, including,
without limitation, a negative assurance letter addressed to the Placement Agent
and in form and substance satisfactory to the Placement Agent and the favorable
opinion of intellectual property legal counsel to the Company, including,
without limitation, a negative assurance letter, addressed to the Placement
Agent and in form and substance satisfactory to the Placement Agent.

 

(e)                                  Officers’ Certificate.  The Placement Agent
shall have received on each Closing Date a certificate of the Company, dated as
of such Closing Date, signed by the Chief Executive Officer and Chief Financial
Officer of the Company, to the effect that, and the Placement Agent shall be
satisfied that, the signers of such certificate have reviewed the Registration
Statement, the Incorporated Documents, any Prospectus Supplement, and this
Agreement and to the further effect that:

 

18

--------------------------------------------------------------------------------


 

(i)                                     The representations and warranties of
the Company in this Agreement are true and correct, as if made on and as of such
Closing Date, and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to such
Closing Date;

 

(ii)                                  No stop order suspending the effectiveness
of the Registration Statement or the use of any Prospectus has been issued and
no proceedings for that purpose have been instituted or are pending or, to the
Company’s knowledge, threatened under the Securities Act; no order having the
effect of ceasing or suspending the distribution of the Securities or any other
securities of the Company has been issued by any securities commission,
securities regulatory authority or stock exchange in the United States and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange in the United States;

 

(iii)                               When the Registration Statement became
effective, at the time of sale, and at all times subsequent thereto up to the
delivery of such certificate, the Registration Statement and the Incorporated
Documents, if any, when such documents became effective or were filed with the
Commission, and any Prospectus, contained all material information required to
be included therein by the Securities Act and the Exchange Act and the
applicable rules and regulations of the Commission thereunder, as the case may
be, and in all material respects conformed to the requirements of the Securities
Act and the Exchange Act and the applicable rules and regulations of the
Commission thereunder, as the case may be, and the Registration Statement and
the Incorporated Documents, if any, and any Prospectus, did not and do not
include any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided, however, that the preceding representations and warranties contained
in this paragraph (iii) shall not apply to any statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by the Placement Agent expressly for use therein) and, since the
effective date of the Registration Statement, there has occurred no event
required by the Securities Act and the rules and regulations of the Commission
thereunder to be set forth in the Incorporated Documents which has not been so
set forth; and

 

(iv)                              Subsequent to the respective dates as of which
information is given in the Registration Statement, the Incorporated Documents
and any Prospectus, there has not been:  (a) any Material Adverse Change;
(b) any transaction that is material to the Company and the Subsidiaries taken
as a whole, except transactions entered into in the ordinary course of business;
(c) any obligation, direct or contingent, that is material to the Company and
the Subsidiaries taken as a whole, incurred by the Company or any Subsidiary,
except obligations incurred in the ordinary course of business; (d) any material
change in the capital stock (except changes thereto resulting from the exercise
of outstanding stock options or warrants) or outstanding indebtedness of the
Company or any Subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any Subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect.

 

19

--------------------------------------------------------------------------------


 

(f)                                   Stock Exchange Listing.  The Common Stock
shall be registered under the Exchange Act and shall be listed on the Trading
Market, and the Company shall not have taken any action designed to terminate,
or likely to have the effect of terminating, the registration of the Common
Stock under the Exchange Act or delisting or suspending from trading the Common
Stock from the Trading Market, nor shall the Company have received any
information suggesting that the Commission or the Trading Market is
contemplating terminating such registration or listing.

 

(g)                                  Lock-Up Agreements. On the Closing Date,
the Placement Agent shall have received the executed lock-up agreement, in the
form attached hereto as Exhibit A, from each of the directors and officers of
the Company.

 

(h)                                 Additional Documents.  On or before each
Closing Date, the Placement Agent and counsel for the Placement Agent shall have
received such information and documents as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 

Section 6.                                          Payment of Expenses.  The
Company agrees to pay all costs, fees and expenses incurred by the Company in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including, without limitation: 
(i) all expenses incident to the issuance, delivery and qualification of the
Securities (including all printing and engraving costs); (ii) all fees and
expenses of the registrar and transfer agent of the Common Stock; (iii) all
necessary issue, transfer and other stamp taxes in connection with the issuance
and sale of the Securities; (iv) all fees and expenses of the Company’s counsel,
independent public or certified public accountants and other advisors; (v) all
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of the Registration Statement (including
financial statements, exhibits, schedules, consents and certificates of
experts), the Base Prospectus, the Final Prospectus and each Prospectus
Supplement, and all amendments and supplements thereto, and this Agreement;
(vi) all filing fees, reasonable attorneys’ fees and expenses incurred by the
Company or the Placement Agent in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the state securities or blue sky laws
or the securities laws of any other country, and, if requested by the Placement
Agent, preparing and printing a “Blue Sky Survey,” an “International Blue Sky
Survey” or other memorandum, and any supplements thereto, advising the Placement
Agent of such qualifications, registrations and exemptions; (vii) if applicable,
the filing fees incident to the review and approval by the FINRA of the
Placement Agent’s participation in the offering and distribution of the
Securities; (viii) the fees and expenses associated with including the Shares
and Warrant Shares on the Trading Market; (ix) all costs and expenses incident
to the travel and accommodation of the Company’s employees on the “roadshow,” if
any; and (x) all other fees, costs and expenses referred to in Part II of the
Registration Statement.

 

Section 7.                                          Indemnification and
Contribution.

 

(a)  The Company agrees to indemnify and hold harmless the Placement Agent, its
affiliates and each person controlling the Placement Agent (within the meaning
of Section 15 of

 

20

--------------------------------------------------------------------------------


 

the Securities Act), and the directors, officers, agents and employees of the
Placement Agent, its affiliates and each such controlling person (the Placement
Agent, and each such entity or person. an “Indemnified Person”) from and against
any losses, claims, damages, judgments, assessments, costs and other liabilities
(collectively, the “Liabilities”), and shall reimburse each Indemnified Person
for all fees and expenses (including the reasonable fees and expenses of one
counsel for all Indemnified Persons, except as otherwise expressly provided
herein) (collectively, the “Expenses”) as they are incurred by an Indemnified
Person in investigating, preparing, pursuing or defending any Actions, whether
or not any Indemnified Person is a party thereto, (i) caused by, or arising out
of or in connection with, any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, any Incorporated
Document, or any Prospectus or by any omission or alleged omission to state
therein a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading (other than untrue
statements or alleged untrue statements in, or omissions or alleged omissions
from, information relating to an Indemnified Person furnished in writing by or
on behalf of such Indemnified Person expressly for use in the Incorporated
Documents) or (ii) otherwise arising out of or in connection with advice or
services rendered or to be rendered by any Indemnified Person pursuant to this
Agreement, the transactions contemplated thereby or any Indemnified Person’s
actions or inactions in connection with any such advice, services or
transactions; provided, however, that, in the case of clause (ii) only, the
Company shall not be responsible for any Liabilities or Expenses of any
Indemnified Person that are finally judicially determined to have resulted
solely from such Indemnified Person’s (x) gross negligence or willful misconduct
in connection with any of the advice, actions, inactions or services referred to
above or (y) use of any offering materials or information concerning the Company
in connection with the offer or sale of the Securities in the Offering which
were not authorized for such use by the Company and which use constitutes gross
negligence or willful misconduct. The Company also agrees to reimburse each
Indemnified Person for all Expenses as they are incurred in connection with
enforcing such Indemnified Person’s rights under this Agreement.

 

(b)                                 Upon receipt by an Indemnified Person of
actual notice of an Action against such Indemnified Person with respect to which
indemnity may be sought under this Agreement, such Indemnified Person shall
promptly notify the Company in writing; provided that failure by any Indemnified
Person so to notify the Company shall not relieve the Company from any liability
which the Company may have on account of this indemnity or otherwise to such
Indemnified Person, except to the extent the Company shall have been prejudiced
by such failure. The Company shall, if requested by the Placement Agent, assume
the defense of any such Action including the employment of counsel reasonably
satisfactory to the Placement Agent, which counsel may also be counsel to the
Company. Any Indemnified Person shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company has failed promptly to assume the defense and employ
counsel or (ii) the named parties to any such Action (including any impeded
parties) include such Indemnified Person and the Company, and such Indemnified
Person shall have been advised in the reasonable opinion of counsel that there
is an actual conflict of interest that prevents the counsel selected by the
Company from representing both the Company (or another client of such counsel)
and any Indemnified Person; provided that the Company shall not in such event be
responsible hereunder for the fees and expenses of more than one firm of
separate counsel for all Indemnified Persons in connection with any Action or
related Actions, in addition to any local counsel. The Company shall not be
liable for any settlement of any Action effected without its written consent
(which shall not be unreasonably withheld).  In addition, the Company shall not,
without the prior written consent of the Placement Agent (which shall not be
unreasonably withheld), settle, compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or

 

21

--------------------------------------------------------------------------------


 

threatened Action in respect of which indemnification or contribution may be
sought hereunder (whether or not such Indemnified Person is a party thereto)
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Person from all Liabilities arising
out of such Action for which indemnification or contribution may be sought
hereunder. The indemnification required hereby shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as such expense, loss, damage or liability is incurred and is due and
payable.

 

(c)                                  In the event that the foregoing indemnity
is unavailable to an Indemnified Person other than in accordance with this
Agreement, the Company shall contribute to the Liabilities and Expenses paid or
payable by such Indemnified Person in such proportion as is appropriate to
reflect (i) the relative benefits to the Company, on the one hand, and to the
Placement Agent and any other Indemnified Person, on the other hand, of the
matters contemplated by this Agreement or (ii) if the allocation provided by the
immediately preceding clause is not permitted by applicable law, not only such
relative benefits but also the relative fault of the Company, on the one hand,
and the Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of fees actually received by the Placement
Agent pursuant to this Agreement. For purposes of this paragraph, the relative
benefits to the Company, on the one hand, and to the Placement Agent on the
other hand, of the matters contemplated by this Agreement shall be deemed to be
in the same proportion as (a) the total value paid or contemplated to be paid to
or received or contemplated to be received by the Company in the transaction or
transactions that are within the scope of this Agreement, whether or not any
such transaction is consummated, bears to (b) the fees paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act, as amended, shall be entitled to contribution from a party who
was not guilty of fraudulent misrepresentation.

 

(d)                                 The Company also agrees that no Indemnified
Person shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company for or in connection with advice or services
rendered or to be rendered by any Indemnified Person pursuant to this Agreement,
the transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions except
for Liabilities (and related Expenses) of the Company that are finally
judicially determined to have resulted solely from such Indemnified Person’s
gross negligence or willful misconduct in connection with any such advice,
actions, inactions or services.

 

(e)                                  The reimbursement, indemnity and
contribution obligations of the Company set forth herein shall apply to any
modification of this Agreement and shall remain in full force and effect
regardless of any termination of, or the completion of any Indemnified Person’s
services under or in connection with, this Agreement.

 

Section 8.                                          Representations and
Indemnities to Survive Delivery.  The respective indemnities, agreements,
representations, warranties and other statements of the Company or any person
controlling the Company, of its officers, and of the Placement Agent set forth
in or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of the Placement Agent, the
Company, or any of its or their partners, officers or directors or any
controlling person, as the case may be, and will survive delivery of and payment
for the Securities sold hereunder and any termination of this Agreement.  A
successor to a Placement Agent, or to the Company, its directors or officers or
any person controlling the Company, shall be entitled to the benefits of the
indemnity, contribution and reimbursement agreements contained in this
Agreement.

 

22

--------------------------------------------------------------------------------


 

Section 9.                                          Notices.  All communications
hereunder shall be in writing and shall be mailed, hand delivered or e-mailed
and confirmed to the parties hereto as follows:

 

If to the Placement Agent to the address set forth above, attention: Aaron
Gurewitz, email: ecm@roth.com

 

With a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

e-mail: capmkts@egsllp.com

 

If to the Company:

 

3301 Olcott Street

Santa Clara, CA 95054

Facsimile: (408) 418-7501

e-mail: jsullivan@mosys.com

Attention:  James Sullivan, CFO

 

With a copy to:

 

Pillsbury Winthrop Shaw Pittman LLP

2550 Hanover Street

Palo Alto, California 94304-1115

e-mail: Alan.kalin@pillsburylaw.com

Attention:  Alan Kalin

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 10.                                   Successors.  This Agreement will
inure to the benefit of and be binding upon the parties hereto, and to the
benefit of the employees, officers and directors and controlling persons
referred to in Section 7 hereof, and to their respective successors, and
personal representative, and no other person will have any right or obligation
hereunder.

 

Section 11.                                   Partial Unenforceability.  The
invalidity or unenforceability of any section, paragraph or provision of this
Agreement shall not affect the validity or enforceability of any other section,
paragraph or provision hereof.  If any Section, paragraph or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.

 

Section 12.                                   Governing Law Provisions.  This
Agreement shall be deemed to have been made and delivered in New York City and
both this engagement letter and the transactions contemplated hereby shall be
governed as to validity, interpretation, construction, effect and in all other
respects by the internal laws of the State of New York, without regard to the
conflict of laws principles thereof.  Each of the Placement Agent and the
Company: (i) agrees that any legal suit, action or proceeding arising out of or

 

23

--------------------------------------------------------------------------------


 

relating to this engagement letter and/or the transactions contemplated hereby
shall be instituted exclusively in New York Supreme Court, County of New York,
or in the United States District Court for the Southern District of New York,
(ii) waives any objection which it may have or hereafter to the venue of any
such suit, action or proceeding, and (iii) irrevocably consents to the
jurisdiction of the New York Supreme Court, County of New York, and the United
States District Court for the Southern District of New York in any such suit,
action or proceeding.  Each of the Placement Agent and the Company further
agrees to accept and acknowledge service of any and all process which may be
served in any such suit, action or proceeding in the New York Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York and agrees that service of process upon the Company mailed
by certified mail to the Company’s address shall be deemed in every respect
effective service of process upon the Company, in any such suit, action or
proceeding, and service of process upon the Placement Agent mailed by certified
mail to the Placement Agent’s address shall be deemed in every respect effective
service process upon the Placement Agent, in any such suit, action or
proceeding.  Notwithstanding any provision of this engagement letter to the
contrary, the Company agrees that neither the Placement Agent nor its
affiliates, and the respective officers, directors, employees, agents and
representatives of the Placement Agent, its affiliates and each other person, if
any, controlling the Placement Agent or any of its affiliates, shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement and transaction described
herein except for any such liability for losses, claims, damages or liabilities
incurred by us that are finally judicially determined to have resulted from the
willful misconduct or gross negligence of such individuals or entities.  If
either party shall commence an action or proceeding to enforce any provision of
this Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorney’s fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

Section 13.                                   General Provisions.

 

(a)                                 This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.  Notwithstanding anything herein to
the contrary, the Engagement Agreement, dated June 28, 2017 (“Engagement
Agreement”), between the Company and Roth Capital Partners, LLC shall continue
to be effective and the terms therein shall continue to survive and be
enforceable by the Representative in accordance with its terms, provided that,
in the event of a conflict between the terms of the Engagement Agreement and
this Agreement, the terms of this Agreement shall prevail. This Agreement may be
executed in two or more counterparts, each one of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement may not be amended or modified unless in writing by
all of the parties hereto, and no condition herein (express or implied) may be
waived unless waived in writing by each party whom the condition is meant to
benefit.  Section headings herein are for the convenience of the parties only
and shall not affect the construction or interpretation of this Agreement.

 

(b)                                 The Company acknowledges that in connection
with the offering of the Securities: (i) the Placement Agent has acted at arms
length, are not agents of, and owe no fiduciary duties to the Company or any
other person, (ii) the Placement Agent owes the Company only those duties and
obligations set forth in this Agreement and (iii) the Placement Agent may have
interests that differ from those of the Company.  The Company waives to the full
extent permitted by applicable law any claims it may have against the Placement
Agent arising from an alleged breach of fiduciary duty in connection with the
offering of the Securities

 

[The remainder of this page has been intentionally left blank.]

 

24

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 

 

Very truly yours,

 

 

 

MOSYS, INC.

 

 

 

 

 

 

By:

/s/ James W. Sullivan

 

 

Name: James W. Sullivan

 

 

Title: CEO

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 

ROTH CAPITAL PARTNERS, LLC

 

 

 

 

 

 

By:

/s/ David Enzer

 

 

Name: David Enzer

 

 

Title: Managing Director

 

 

25

--------------------------------------------------------------------------------